Citation Nr: 1233955	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1971.  The record shows that he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which found that new and material evidence had not been received to reopen claims of service connection for bilateral hearing loss and tinnitus.

A January 2010 rating decision established service connection for left ear hearing loss and tinnitus.  Accordingly, those issues have been resolved and are not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The RO subsequently determined that new and material evidence had been received to reopen the right ear hearing loss claim, but denied the service connection.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the right ear hearing loss claim.  However, further development is required regarding the underlying claim and the claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection was denied for bilateral hearing loss by an April 2004 rating decision.  The Veteran was informed of the decisions, including his right to appeal, and did not appeal.
2.  The evidence received since the last prior denial of service connection for right ear hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for right ear hearing loss.  Therefore, no further discussion of VA's duties to notify and assist are required with respect to this aspect of the appeal as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which an individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during that training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (West 2002).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (West 2002).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

However, the advantages of the evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60 (1999); Paulson v. Brown, 7 Vet. App. 466 (1995) (if a claim relates to period of ACDUTRA, a disability must have manifested during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim).

Service connection was previously denied for bilateral hearing loss by rating decisions promulgated in April 2004.  The Veteran was informed of those decisions, including his right to appeal, and did not appeal.  Therefore, those decisions are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  To reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The phrase "raises a reasonable possibility of substantiating the claim" enables rather than precludes reopening.  The regulation does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.159(c)(4) (2011).

The evidence of record at the time of the April 2004 rating decisions included statements from the Veteran, service medical records, and post-service medical records which covered a period through 2003.  The second April 2004 rating decision included service records from the Veteran's service in the National Guard.

As part of his original application for VA benefits, the Veteran indicated that his hearing loss originated in April 1967 while on active duty.

The Veteran's service medical records show that audiological evaluation conducted as part of his January 1966 enlistment examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
10
25
35
LEFT
5
5
5
10
15
15

Thus, it appears the Veteran was shown to have some degree of hearing loss of the right ear at the time of entrance into active service.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To facilitate data comparison, the conversion from ASA to ISO-ANSI standards requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.  Consequently, assuming the January 1966 enlistment examination was in the ASA standard which was applicable when that test was conducted, conversion to the ISO-ANSI standards would result in the following results, which are indicative of hearing loss in both ears:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
20
30
45
LEFT
20
15
20
20
20
25

The Veteran's November 1970 expiration of term of service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
10
15
--
35
--
LEFT
10
5
15
--
35
--

The post-service medical records includes various work-related audiologic evaluations which appear to cover a period from 1977 to 2002.  A January 1977 audiological evaluation was noted to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
15
45
35
LEFT
0
0
0
5
35
20

An October 2003 VA audio examination revealed puretone pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
50
60
34
LEFT
15
15
35
55
30

Speech recognition scores were 100 percent for the right ear, and 96 percent for the left ear.  The examiner opined that the Veteran's current hearing loss was not likely due to military noise exposure.  The examiner noted that the discharge audiogram of November 1970 was difficult to read, but that three audiologists agreed the recorded threshold at 4,000 Hertz was 35 which meant he had normal hearing by VA standards at time of discharge.

An April 2004 rating decision denied service connection for bilateral hearing loss on the basis that the service medical records showed the Veteran's hearing was normal for VA purposes at the time of his separation from service; there was no medical evidence that bilateral hearing loss was manifested to a degree of 10 percent or more during the first year after discharge from service; that the first evidence of hearing loss was in January 1977, six years after separation from service; and the October 2003 VA examiner's opinion was against the claim.

A second rating decision issued later in April 2004 found that consideration of the additional evidence of National Guard service records continued to show that hearing loss was not incurred in or aggravated by military service.

The evidence added to the record since the April 2004 rating decisions includes additional statements by and on behalf of the Veteran (to include from his accredited representative), and additional post-service medical records which cover a period through 2010.

The additional medical records continue to show the Veteran has a hearing loss disability of the right ear.  38 C.F.R. § 3.385 (2011).  Further, he has contended that his hearing loss of both ears, and tinnitus, was due to the cumulative noise exposure he experienced from his duties in the service both during his 1966 to 1971 period of active duty and his 25 year service in the National Guard.  Moreover, service connection has been established for left ear hearing loss and tinnitus based, at least in part, on his account of that noise exposure.  

Although the last prior denial of April 2004 considered records from the Veteran's National Guard service, it does not appear that the Veteran advanced the contention at that time that his hearing loss was due to the noise exposure he experienced during his 1966 to 1971 period of active duty and subsequent National Guard service.  The legitimacy of that contentions is supported by the fact that service connection has been established for tinnitus and left ear hearing loss as a result thereof.  Moreover, the evidence submitted to reopen a claim is presumed credible for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received and the claim is reopened.  38 C.F.R. § 3.156(a) (2011).  To that extent only the claim is allowed.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for right ear hearing loss, the claim is reopened.  To that extent only the claim is allowed.


REMAND

The Veteran was accorded an VA audio examination in December 2009 which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
65
65
41
LEFT
20
20
50
60
37

Speech recognition scores were 96 percent for both ears.  The VA examiner opined that, by history, tinnitus was most likely caused by or a result of military noise exposure.  The examiner also noted that the discharge audiogram for the left ear indicated high frequency impairment, that there was a significant threshold shift in that ear, and, that therefore, the left hearing impairment was as likely as not service related.  However, the examiner opined that the 1966 induction examination and discharge audiogram of 1970 for the right ear both indicated high frequency impairment, and that there were no significant changes in hearing status in this ear.  Therefore, the examiner opined that the right ear was not likely related to military noise exposure.  In a February 2010 addendum, the examiner noted that the Veteran had a history of occupational noise exposure, driving trucks and working in mines; that the noise doses from occupational noise exposure would greatly exceed that of periodic weekend duty in the National Guard; and that changes in hearing status were more likely due to occupational sources rather than National Guard duty.  However, the examiner then stated that any opinion regarding service connection of right hearing impairment would be resorting to mere speculation.

The Veteran's accredited representative, in statements dated in July 2010 and July 2011, has criticized the August 2009 VA examination, particularly the February 2010 addendum, for its conclusion that an opinion would be resorting to mere speculation.  The Board concurs with this contention.  Medical opinions using the mere speculation language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  Opinions which contain the mere speculation language, without more, amount to nonevidence neither for nor against the claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the Board finds that the August 2009 VA examination, and February 2010 addendum, regarding the etiology of the Veteran's right ear hearing loss are inadequate for VA purposes.

The finding that the December 2009 VA examination and February 2010 addendum are inadequate is also demonstrated by the fact that the Veteran was shown to have evidence of hearing loss at the time of his enlistment examination.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Where a preexisting disease or injury is noted on the entrance examination, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under unless the underlying condition worsened.  38 U.S.C.A. § 1153 (West 2002); Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2011).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

Although the December 2009 VA examination noted that the 1966 induction and 1970 discharge audiograms both indicated high frequency hearing impairment, and that there was no significant changes in hearing status, the opinion did not explicitly address whether the pre-existing hearing loss had been aggravated during service.  Moreover, service connection is now in effect for left ear hearing loss and tinnitus, but no opinion has been promulgated as to the effect those service-connected disabilities have upon the right ear hearing loss.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is required in order to provide the Veteran a new VA medical examination which adequately evaluates the etiology of his right ear hearing loss.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that the Veteran should be provided with adequate notification regarding the issue of secondary service connection.  Moreover, any outstanding treatment records regarding his hearing loss should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).

2.  Schedule the Veteran for an examination to evaluate the current nature and etiology of his right ear hearing loss.  The examiner must review the claim file and must note that review in the report.  A complete rationale for every opinion expressed must be provided.  Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current hearing loss disability of the right ear was incurred in or aggravated by his active service.  The opinion should address the evidence showing hearing loss at the time of entry into active service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater likelihood) that any right ear hearing loss is the result of the noise exposure in active service and in subsequent inactive service and active duty for training.  If the examiner determines that the right ear hearing loss is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not that any right ear hearing loss that preexisted entry to service was caused or aggravated by his service-connected left ear hearing loss or tinnitus.  Aggravation means a permanent increase in the severity of the disability that is beyond natural progression.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


